Exhibit 10.2 PROMISSORY NOTE DATE: May 19, 2007 1. BORROWER’S PROMISE TO PAY In return for a loan that I have received, I promise to pay Ten thousand four hundred and ninety one dollars and 00/100 (U.S. 10,491.00) (this amount will be called “principal”), plus interest, to the order of the Lender. The Lender is Tedom Capital, Inc. I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note and who is entitled to receive payments under this Note will be called the “Note Holder”. 2. INTEREST I will pay interest at an annual rate of 10.7 %. Interest will be charged on unpaid principal beginning on July 1, 2007, and willcontinue until the full amount of principal has been paid. Interest shall continue to accrueat this rate after the maturity or default of this loan. 3. PAYMENTS I will pay principal and interest by making payments each month in the sum of U.S. $ 177.98 (“monthly payments”). I will make my monthly payments on the FIRST day of each month beginning on July 1, 2007. I will make monthly payments every month until I have paid all of the principal and interest and any other fees or charges, described below, that I may owe under this Note. If, on July 1, 2014, any sum still remains unpaid, I will pay what I owe in full on that date. All monthly payments received by Note Holder shall be applied first to accrued interest and the remainder, if any, to the principal. If I owe the Note Holder any late charges, or other fees or charges (“other charges”), they will be payable upon demand of the Note holder. Unless prohibited by law, the application of payments may be affected by the imposition of other charges. Therefore, payments of other charges, whether paid to the Note Holder in addition to the monthly payment or separately, will be applied in a manner at the absolute discretion for the Note Holder, subject to applicable law. I will make my monthly payments at 410 Wilshire Blvd., #183, Santa Monica, CA 90401. 4. BORROWER’S FAILURE TO PAY AS REQUIRED (A) Late Charge for Overdue Payments If the Note Holder has not received the full amount of any of my monthly payments by the end of 10 calendar days after the date it is due, I will promptly pay a late charge to the Note Holder. The amount of the charge will be 15 % of my full monthly payment, which is $27.00. I will pay this late charge only once on any late monthly payment. (B) Notice from Note Holder If I do not pay the full amount of each monthly payment on time, the Note Holder may send me a written notice telling me that if I do not pay the overdue amount by a certain date I will be in default. That date must be at least 10 days after the date on which the notice is mailed to me or, if it is not mailed, 10 days after the date on which it is delivered to me. (C) Default If I do not pay the overdue amount by the date stated in the notice described in (B) above, I will be in default. If I am in default, the Note Holder may require me to pay immediately the full amount of principal, which has not been paid, and all the interest that I owe on the amount. Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as described above, the Note Holder will still have the right to do so if I am in default at a later time. (D) Payment of Note Holder’s Cost and Expenses If the Note Holder has required me to pay immediately in full as described above,the Note Holder will have the right to be paid back for all of its costs and expenses to theextent not prohibited by applicable law. Those expenses include, for example, reasonableattorneys’ fees, foreclosure fees and court costs. (E) Check Collection Charges If I present the Note Holder with a check, negotiable order of withdrawal, share draft or other instrument in payment is returned or dishonored for any reason; I will pay a check collection charge to the Note Holder. The amount of the charge will not be greater than U.S. $ 15.00. 5. BORROWER’S PAYMENT BEFORE THEY ARE DUE Subject to the application of payments described in Section 3, I have the right to make payments of principal at any time before they are due. A prepayment of all of the unpaid principal is known as a “full prepayment.” A prepayment of only part of the unpaid principal is know as a “partial prepayment.” I may make a full prepayment or a partial prepayment without paying any penalty.If I make a partial prepayment equal to one or more of my monthly payments, my due date may be advance no more than one month. If I make any other partial prepayment, I must still make each later payment as it becomes due and in the same amount. I may make a full prepayment at any time. 6. BORROWER’S WAIVERS I waive my right to require the Note Holder to do certain things. Those things are: (A) to demand payment of amounts due (known as “presentment”); (B) to give notice that amounts due have not been paid (known as “notice of dishonor”); (C) to obtain an official certification of nonpayment (known as “protest”). Anyone else who agrees to keep the promises made in this Note, or who agrees to make payments to the Note Holder if I fail to keep my promises under this Note, or who signs this Note to transfer it to someone else, also waives these rights. These persons are known as “guarantors”, “sureties” and “endorsers.” No failure, delay or course of dealing on the part of the Note Holder in exercising any right, power or privilege under this Note shall operate as a waiver thereof, nor shall any single or partial exercise of any right, power or privilege hereunder preclude the simultaneous or later exercise of any other right, power or privilege hereunder. The rights and remedies herein expressly provided are cumulative and not exclusive of any rights or remedies which the Note Holder may otherwise have. 7. GIVING OF NOTICES Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by delivering it or by mailing it by first class mail addressed to me at . A notice will be delivered or mailed to me at a different address if I give the Note Holder a notice of my different address. Any notice that must be given to the Note Holder under this Note will be given by mailing it by first class mail to the Note Holder at the address stated in Section 3. A notice will be mailed to the Note Holder at a different address if I am given a notice of that different address. 8. RESPONSIBILITY OF PERSONS UNDER THIS NOTE If more than one person signs this Note, each of us is fully and personally obligated to pay the full amount owed and to keep all of the promises made in this Note. Any guarantor, surety, or endorser of this Note (as described in Section 7 above) is also obligated to do these things. The Note Holder may enforce its rights under this note against each of us individually or against all of us together. This means that any one of us may be required to pay all of the amounts owed under this Note. Any person who takes over my rights or obligations under this Note will have all of my rights and must keep all of my promises made in this Note. This Note is intended by Lender and me as a complete and exclusive statement of its terms, there being no conditions to the enforceability of this Note. This Note May not be supplemented or modified except in a writing signed by the Note Holder and me. This Note benefits Lender, its successors and assigns, and binds me and my heirs, personal representatives and assigns. NOTICE TO BORROWER Do not sign this Note if it contains blank spaces. All Spaces should be completed before you sign. State of California County of Signed or attested before me on (date) by (name[s] of person[s]). (Signature of notarial official) Title (and Rank) My commission expires:
